 

Exhibit 10.5

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 7, 2018 (the
“Effective Date”) among (a) SILICON VALLEY BANK, a California corporation with a
loan production office located at 505 Howard Street, 3rd Floor, San Francisco,
California 94105 (“Bank”), and (b) (i) XOMA CORPORATION, a Delaware corporation
(“XOMA”), (ii) XOMA (US) LLC, a Delaware limited liability company (“XOMA US”),
and (iii) XOMA TECHNOLOGY LTD., a Bermuda exempted company (“Bermuda Borrower”;
together with XOMA and XOMA US, individually and collectively, jointly and
severally, the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2.LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1Term Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement, upon
Borrower’s request, during the Draw Period, Bank shall make advances (each, a
“Term Loan Advance” and collectively, the “Term Loan Advances”) available to
Borrower in an aggregate original principal amount not to exceed the Term Loan
Amount.  Each Term Loan Advance may not exceed Two Million Dollars
($2,000,000.00) (provided that, in Bank’s sole and absolute discretion, Bank may
increase such amount to Seven Million Five Hundred Thousand Dollars
($7,500,000.00) in connection with a particular Permitted Acquisition (“Bank’s
Increase Option”), provided that the aggregate original principal amount of all
Term Loan Advances shall not exceed the Term Loan Amount) and the maximum
aggregate amount of Term Loan Advances advanced in a single fiscal quarter of
Borrower may not exceed Five Million Dollars ($5,000,000.00) (the “Quarterly
Advance Limit”) (provided that the Quarterly Advance Limit may increase
accordingly to reflect Bank’s exercise of Bank’s Increase Option).  After
repayment, no Term Loan Advance (or any portion thereof) may be reborrowed.

(b)Interest Payments.  Commencing on the first (1st) Payment Date of the month
following the Funding Date of each Term Loan Advance, and continuing on each
Payment Date of each month thereafter, Borrower shall make monthly payments of
interest, in arrears, on the principal amount of such Term Loan Advance at the
rate set forth in Section 2.2(a).

(c)Repayment.  Commencing on the applicable Term Loan Amortization Date and
continuing on each Payment Date thereafter, Borrower shall repay each Term Loan
Advance in (i) twenty-four (24) consecutive equal monthly installments of
principal, plus (ii) monthly payments of accrued interest at the rate set forth
in Section 2.2.(a).  All outstanding principal and accrued and unpaid interest
under each Term Loan Advance, and all other outstanding Obligations with respect
to such Term Loan Advance, are due and payable in full on the applicable Term
Loan Maturity Date.

 

--------------------------------------------------------------------------------

 

(d)Permitted Prepayment of Term Loan Advances. Borrower shall have the option to
prepay all, but not less than all, of each Term Loan Advance advanced by Bank
under this Agreement, provided Borrower (i) provides written notice to Bank of
its election to prepay such Term Loan Advance at least thirty (30) days prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued and unpaid interest with respect to such Term
Loan Advance, (B) the Final Payment with respect to such Term Loan Advance, (C)
the Prepayment Premium with respect to such Term Loan Advance, plus (D) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

(e)Mandatory Prepayment Upon an Acceleration.  If the Term Loan Advances are
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, (ii) the Final Payment, (iii) the
Prepayment Premium, plus (iv) all other sums, if any, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.

2.2Payment of Interest on the Credit Extensions.  

(a)Interest Rate.  Subject to Section 2.2(b), the principal amount outstanding
under each Term Loan Advance shall accrue interest at a floating per annum rate
equal to the greater of (i) four and three-quarters of one percent (4.75%) and
(ii) one-quarter of one percent (0.25%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.2(d) below.  

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is four percent (4.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”).  Fees and expenses which are required to be paid by Borrower
pursuant to the Loan Documents (including, without limitation, Bank Expenses)
but are not paid when due shall bear interest until paid at a rate equal to the
highest rate applicable to the Obligations.  Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation.  Interest is payable monthly on the Payment
Date and shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In computing interest, (i) all payments received after 12:00
p.m. Pacific time on any day shall be deemed received at the opening of business
on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

2.3Fees.  Borrower shall pay to Bank:

(a)Final Payment.  The Final Payment, when due hereunder;

(b)Prepayment Premium.  The Prepayment Premium, when due hereunder;

(c)Unused Term Loan Fee. Upon the earlier to occur of (i) the termination of
this Agreement or (ii) the expiration of the Draw Period, if the aggregate
original principal amount of the Term

 

-2-

--------------------------------------------------------------------------------

 

Loan Advances is less than Five Million Dollars ($5,000,000.00), in addition to
the payment of any other amounts then owing, an unused fee equal to one percent
(1.0%) of the unused portion of the Term Loan Amount (the “Unused Term Loan
Fee”); and

(d)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder.  Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.3 pursuant to the terms of Section 2.4(c).  Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.3.

2.4Payments; Application of Payments; Debit of Accounts.

(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until
paid.  

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.5Withholding.  Payments received by Bank from Borrower under the Loan
Documents will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable under
the Loan Documents to Bank, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable under the
Loan Documents will be increased to the extent necessary to ensure that, after
the making of such required withholding or deduction, Bank receives a net sum
equal to the sum which it would have received had no withholding or deduction
been required, and Borrower shall pay the full amount withheld or deducted to
the relevant Governmental Authority.  Borrower will, upon request, furnish Bank
with proof reasonably satisfactory to Bank indicating that Borrower has made
such withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.5 shall survive the
termination of this Agreement.

 

-3-

--------------------------------------------------------------------------------

 

2.6Commitment to Lend.  Upon the occurrence of a Novartis Debt Default, which is
not cured or waived in writing in accordance with the provisions of this
Agreement, Bank’s obligation to make any Credit Extensions to Borrower under
this Agreement, including, without limitation, Term Loan Advances, shall
immediately terminate.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:  

(a)duly executed original signatures to the Loan Documents;

(b)duly executed original signatures to the Warrant;

(c)Reserved;

(d)the Operating Documents and long-form good standing certificates (or, in the
case of Bermuda Borrower, a certificate of compliance and tax assurance
certificate) of each Borrower certified by the Secretary of State of Delaware
(or equivalent agency of Borrower's jurisdiction of organization) and in each
jurisdiction in which each Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to the Effective Date;

(e)duly executed original signatures to the completed Borrowing Resolutions for
each Borrower;

(f)certified copies, dated as of a recent date, of Lien searches, as Bank may
request, accompanied by written evidence (including any UCC termination
statements and any deed of release) that the Liens indicated in any such
financing statements or other filings either constitute Permitted Liens or have
been or, in connection with the initial Credit Extension, will be terminated or
released;

(g)the Perfection Certificate of each Borrower, together with the duly executed
original signature thereto;

(h)Intellectual Property search results and completed exhibits to the IP
Agreement for each Borrower;

(i)legal opinions of Borrower’s US counsel and Bank’s Bermuda counsel dated as
of the Effective Date, together with the duly executed signatures thereto;

(j)evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing additional insured clauses or endorsements in favor
of Bank; and

(k)payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

 

-4-

--------------------------------------------------------------------------------

 

(a)Except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;  

(b)the representations and warranties in this Agreement and the Bermuda
Collateral Documents shall be true, accurate, and complete in all material
respects on the date of the Payment/Advance Form and on the Funding Date of each
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement and the
Bermuda Collateral Documents remain true, accurate, and complete in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c)Bank determines to its satisfaction that there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank.

3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Pacific time at least two (2) Business Days prior to the proposed
Funding Date of the Credit Extension.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by an Authorized Signer and
information related to such Permitted Acquisition, including, without
limitation, documentation required pursuant to clause (e) of the definition of
Permitted Acquisition, and as Bank may request in its sole discretion.  Bank may
rely on any telephone notice given by a person whom Bank reasonably believes is
an Authorized Signer.  Bank shall credit the Credit Extensions to the Designated
Deposit Account.  Bank may make Credit Extensions under this Agreement based on
instructions from an Authorized Signer or without instructions if the Credit
Extensions are necessary to meet Obligations which have become due.

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.  

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest

 

-5-

--------------------------------------------------------------------------------

 

in the Collateral granted herein and under the Bermuda Collateral Documents
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement and the Bermuda Collateral Documents are terminated, Bank shall
terminate the security interest granted herein and under the Bermuda Collateral
Documents upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
business judgment), to secure all of the Obligations relating  to such  Letters
of Credit.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein and in the Bermuda Collateral
Documents are and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that are
permitted pursuant to the terms of this Agreement to have superior priority to
Bank’s Lien under this Agreement).  If Borrower shall acquire a commercial tort
claim with an anticipated value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements and other similar forms, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by each Borrower or any other Person, shall be deemed to violate the
rights of Bank under the Code.  Such financing statements and such other similar
forms may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion.

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, each Borrower has
delivered to Bank a completed certificate signed by such Borrower, entitled
“Perfection Certificate”.  Each Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) such Borrower is an organization of the
type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth such Borrower’s place
of business, or, if more than one, its chief

 

-6-

--------------------------------------------------------------------------------

 

executive office as well as such Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to such Borrower and each of its Subsidiaries is accurate
and complete in all material respects (it being understood and agreed that
Borrower may from time to time update certain information in the Perfection
Certificate after the Effective Date to the extent such updates result from
actions, transactions, circumstances or events are not prohibited by this
Agreement).  If any Borrower is not now a Registered Organization but later
becomes one, such Borrower shall promptly notify Bank of such occurrence and
provide Bank with such Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect (or are being obtained pursuant to Section 6.1(b) and any
filings required by the Loan Documents in connection with security interests
granted herein)) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound.  Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.

5.2Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien under this
Agreement and under the Bermuda Collateral Documents, free and clear of any and
all Liens except Permitted Liens.  Borrower has no Collateral Accounts at or
with any bank or financial institution other than Bank or Bank’s Affiliates
except for the Collateral Accounts described in the Perfection Certificate
delivered to Bank in connection herewith and which Borrower has taken such
actions as are necessary to give Bank a perfected security interest therein,
pursuant to the terms of Section 6.6(b).  The Accounts are bona fide, existing
obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2.  None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.  

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses not prohibited hereunder, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate or as may be updated from time to time in accordance with Section
5.1 hereof.  Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part.  To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business.

 

-7-

--------------------------------------------------------------------------------

 

Except as noted on the Perfection Certificate or updated per Section 6.7(c),
Borrower is not a party to, nor is it bound by, any Restricted License.

5.3Litigation.  Except as disclosed on the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000.00).

5.4Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the relevant date or
period.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.5Solvency.  Borrower is able to pay its debts (including trade debts) as they
mature.

5.6Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower’s business
operations.

5.7Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.8Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports, subject to any validly filed extensions,
and Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except (a) to the
extent such taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Twenty Five
Thousand Dollars ($25,000.00).  

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of

 

-8-

--------------------------------------------------------------------------------

 

Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
for Permitted Acquisitions and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.10Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading when made (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6.AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.  

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations, provided
that any Subsidiary (which is not a Borrower) may liquidate or dissolve so long
as such liquidation or dissolution would not reasonably be expected to have a
material adverse effect on Borrower’s consolidated business or operations, and
provided that in connection with such liquidation or dissolution all assets and
property of any such Subsidiary (which is not a Borrower) shall be transferred
to Borrower.  Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month (except for each month at the end of
each fiscal quarter), a company prepared consolidated balance sheet and income
statement covering XOMA and its Subsidiaries’ consolidated operations for such
month certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

 

-9-

--------------------------------------------------------------------------------

 

(b)Compliance Certificate.  Along with each of the Monthly Financial Statements,
Quarterly Financial Statements and Annual Financial Statements, as applicable, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of the last month for each financial period,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants (if any) set forth in this Agreement and such other information as
Bank may reasonably request;

(c)10-Q.  As soon as available, and in any event within forty-five (45) days
after the end of each fiscal quarter of Borrower (except for the last fiscal
quarter of each fiscal year), company prepared consolidated balance sheet and
income statement covering XOMA and its Subsidiaries’ consolidated operations for
such quarter certified by a Responsible Officer consistent with such quarterly
financial statements submitted to the SEC, and in a form acceptable to Bank (the
“Quarterly Financial Statements”); provided, however, Borrower shall deliver the
Quarterly Financial Statements for the last fiscal quarter of each fiscal year
of Borrower to Bank within ninety (90) days after the end of such fiscal
quarter;

(d)10-K.  As soon as available, and in any event within ninety (90) days after
the end of each fiscal year of Borrower, company prepared consolidated balance
sheet and income statement covering XOMA and its Subsidiaries’ consolidated
operations for such year certified by a Responsible Officer consistent with such
annual financial statements submitted to the SEC, and in a form acceptable to
Bank (the “Annual Financial Statements”);

(e)Board Projections.  As soon as available, but no later than sixty (60) days
after the last day of each fiscal year of Borrower, and contemporaneously with
any updates or changes thereto, annual Board approved operating budgets and
financial projections in a form acceptable to Bank;

(f)Other Statements.  Within five (5) days of delivery, copies of all material
statements, reports and notices made available to any holders of Subordinated
Debt;

(g)SEC Filings.  Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.  Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;

(h)Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000.00) or more; and

(i)Other Financial Information.  Other financial information reasonably
requested by Bank.

6.3Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than Fifty Thousand Dollars ($50,000.00).

 

-10-

--------------------------------------------------------------------------------

 

6.4Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports (or validly filed extensions) and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, subject to validly filed extensions and
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5Insurance.  

(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank.  All property policies shall have a
lender’s loss payable endorsement showing Bank as the sole lender loss
payee.  All liability policies shall show, or have endorsements showing, Bank as
an additional insured.  Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b)Ensure that, proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate
for all losses under all casualty policies in any one (1) year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest (except for purchase
money liens permitted under clause (c) of the definition of “Permitted Liens”),
and (b) after the occurrence and during the continuance of an Event of Default,
all proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations.   

(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days (ten (10) days for non-payment of
premium) prior written notice before any such policy or policies shall be
canceled.  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

6.6Operating Accounts.

(a) Maintain its and its Subsidiaries’ primary operating, depository and
securities/investment accounts with Bank and Bank’s Affiliates, provided that
accounts in the name of Borrower maintained with Bank and Bank’s Affiliates
shall represent at least seventy-five percent (75.0%) of the aggregate dollar
value of Borrower’s and such Subsidiaries’ accounts at all financial
institutions as of the Effective Date. Upon the expiration of the Transition
Period, accounts in the name of Borrower maintained with Bank and Bank’s
Affiliates shall represent one hundred percent (100.0%) of the aggregate dollar
value of Borrower’s and such Subsidiaries’ accounts at all financial
institutions.  Notwithstanding the foregoing, Borrower shall be permitted to
maintain (i) one (1) securities account with Treasury Partners and (ii) one (1)
escrow account with Bay Area Escrow Services (escrow number 939822PM), provided
that the balance in such account does not at any time

 

-11-

--------------------------------------------------------------------------------

 

exceed Eight Hundred Thousand Dollars ($800,000.00) (the “Escrow Account”).  In
addition, Borrower shall conduct all of its cash management, letters of credit,
and foreign exchange banking with Bank.  

(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates.  For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement or other
applicable instrument may not be terminated without the prior written consent of
Bank.  The provisions of the previous sentence shall not apply to (i) the Escrow
Account or (ii) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees and identified to Bank by Borrower as such.

6.7Protection and Registration of Intellectual Property Rights.  

(a)(i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property material to Borrower’s
business; (ii) promptly advise Bank in writing of material infringements of
which Borrower becomes aware or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property material to Borrower’s business; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent (which consent shall not be
unreasonably withheld).  

(b)To the extent not already disclosed in writing to Bank, if Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any Patent or the registration
of any Trademark, then Borrower shall immediately provide written notice thereof
to Bank contemporaneously with the delivery of the Compliance Certificate and
shall execute such intellectual property security agreements and other documents
and take such other actions as Bank may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Bank in such property.  If Borrower decides to register any Copyrights
or mask works in the United States Copyright Office, Borrower shall: (x) provide
Bank with at least five (5) Business Days prior written notice of Borrower’s
intent to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
(but no later than within two (2) Business Days) provide to Bank copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement required for Bank to perfect and
maintain a first priority perfected security interest in such property.

(c)Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the

 

-12-

--------------------------------------------------------------------------------

 

event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

6.8Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.9Access to Collateral; Books and Records.  Allow Bank, or its agents, at
reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books.  Such inspections or audits
shall be conducted no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing in which case such inspections
and audits shall occur as often as Bank shall determine is necessary. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be One Thousand Dollars ($1,000.00) per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable and documented out-of-pocket expenses.  In the event
Borrower and Bank schedule an audit more than ten (10) days in advance, and
Borrower cancels or seeks to reschedule the audit with less than ten (10) days
written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of One Thousand Dollars ($1,000.00)
plus any out-of-pocket expenses incurred by Bank to compensate Bank for the
anticipated costs and expenses of the cancellation or
rescheduling.  Notwithstanding anything to the contrary herein, fees and
expenses due hereunder shall not exceed Fifty Thousand Dollars ($50,000.00) over
the term of this Agreement.

6.10Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.  Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

6.11Post-Closing Requirements.  Deliver to Bank, on or before the date that is
thirty (30) days after the Effective Date, (i) the duly executed signatures to a
Control Agreement from Treasury Partners, in form and substance satisfactory to
Bank and (ii) evidence satisfactory to Bank that the lender loss payable
insurance endorsement required by Section 6.5 hereof is in full force and
effect, together with appropriate evidence showing lender loss payable clauses
or endorsements in favor of Bank.

7.NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Permitted Transfers.

7.2Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related, complementary or incidental thereto; (b) liquidate or
dissolve; (c) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by

 

-13-

--------------------------------------------------------------------------------

 

Borrower within five (5) Business Days after such Key Person’s departure from
Borrower; or (d) permit or suffer any Change in Control.

Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Two Hundred Fifty Thousand
Dollars ($250,000.00) in Borrower’s assets or property) or deliver any portion
of the Collateral valued, individually or in the aggregate, in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.  If
Borrower intends to deliver any portion of the Collateral valued, individually
or in the aggregate, in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) to a bailee, and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will cause such bailee
to execute and deliver a bailee agreement in form and substance satisfactory to
Bank; provided that no such bailee waiver or landlord waiver shall be required
if the non-US local jurisdiction of such bailee location or leased location does
not recognize bailee waivers or landlord waivers.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except to the extent constituting a Permitted
Acquisition or Permitted Investment.  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein and under the Bermuda Collateral Documents (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein and Permitted Negative
Pledges.

7.6Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, except for Permitted
Distributions; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

7.8Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

-14-

--------------------------------------------------------------------------------

 

7.9Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; the failure of any of the conditions described
above which could reasonably be expected to have a material adverse effect on
Borrower’s business; or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date).  During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

8.2Covenant Default.  

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, or 6.11, or violates any covenant in Section 7; or

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

-15-

--------------------------------------------------------------------------------

 

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.  

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00); or (b) any breach or default by
Borrower, the result of which could reasonably be expected to have a material
adverse effect on Borrower’s business, provided, however, that the Event of
Default under this Section 8.6 caused by the occurrence of a breach or default
under such other agreement shall be cured or waived for purposes of this
Agreement upon Bank receiving written notice from the party asserting such
breach or default of such cure or waiver of the breach or default under such
other agreement, if at the time of such cure or waiver under such other
agreement (x) Bank has not declared an Event of Default under this Agreement
and/or exercised any rights with respect thereto; (y) any such cure or waiver
does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower or any
Guarantor;  

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

-16-

--------------------------------------------------------------------------------

 

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; or

8.10Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) materially adversely affects the legal
qualifications of Borrower to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to materially adversely affect the
status of or legal qualifications of Borrower to hold any Governmental Approval
in any other jurisdiction.

9.BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (x) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (y) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d)terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which

 

-17-

--------------------------------------------------------------------------------

 

appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

-18-

--------------------------------------------------------------------------------

 

9.4Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5Bank’s Liability for Collateral.  So long as to the extent that Bank complies
with reasonable banking practices and acts in accordance with Requirements of
Law regarding the safekeeping of the Collateral in the possession or under the
control of Bank, Bank shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or any other Loan Document or other remedy available
at law or in equity, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.  

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8Borrower Liability.  Each Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Bank to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy.  Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights

 

-19-

--------------------------------------------------------------------------------

 

that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:XOMA Corporation

XOMA (US) LLC

XOMA Technology Ltd.

2200 Powell Street, Suite 310

Emeryville, California 94608
Attn: Chief Financial Officer
Email: burns@xoma.com

 

with a copy to:

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn:Michael Tenta
Email:mtenta@cooley.com

 

If to Bank:

Silicon Valley Bank
505 Howard Street, 3rd Floor
San Francisco, California 94105
Attn: Jackie Spencer
Email: JSpencer@svb.com

with a copy to:Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts  02108
Attn:David A. Ephraim, Esquire
Fax:(617) 880-3456
Email:DEphraim@riemerlaw.com

11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing

 

-20-

--------------------------------------------------------------------------------

 

in this Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank.  Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

This Section 11 shall survive the termination of this Agreement.

12.GENERAL PROVISIONS

 

-21-

--------------------------------------------------------------------------------

 

12.1Termination Prior to Term Loan Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied.  So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations, any other obligations which, by their
terms, are to survive the termination of this Agreement, and any Obligations
under Bank Services Agreements that are cash collateralized in accordance with
Section 4.1 of this Agreement), this Agreement may be terminated prior to the
Term Loan Maturity Date by Borrower, effective three (3) Business Days after
written notice of termination is given to Bank.  Those obligations that are
expressly specified in this Agreement as surviving this Agreement’s termination
shall continue to survive notwithstanding this Agreement’s and the Bermuda
Collateral Documents’ termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).  Notwithstanding the foregoing,
prior to the occurrence of an Event of Default, Bank shall not assign any
interest in this Agreement to any company which is a direct competitor of
Borrower.

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings,

 

-22-

--------------------------------------------------------------------------------

 

representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.12Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

-23-

--------------------------------------------------------------------------------

 

12.13Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.16Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.  As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code or any other applicable law
with such additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code or any other
applicable law with such additions to such term as may hereafter be made.

“Acquisition” is the purchase or acquisition of milestone and/or royalty streams
of any other Person.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Antibody Libraries and Related Assets” means (a) specific collections of
polynucleotides encoding antibodies and their associated biological materials,
(b) intellectual property and know-how related thereto or to the use thereof,
(c) materials, intellectual property and know-how embodying the Targeted
Affinity Enhancement™ technology or other technology made available by a
Borrower or its Subsidiaries for improving or enhancing the affinity of
antibodies and (d) the informatics and other materials-handling systems,
associated software applications and related data systems and know-how related
thereto made available by a Borrower or its Subsidiaries for use in connection
therewith.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower.

 

-24-

--------------------------------------------------------------------------------

 

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Bank’s Increase Option” is defined in Section 2.1.1(a).

“Bermuda Borrower” is defined in the preamble hereof.

“Bermuda Collateral Documents” means (a) the Bermuda law share charge dated on
or around the date of this Agreement between XOMA and Bank in respect of the
entire issued share capital of Bermuda Borrower and (b) the Bermuda law fixed
and floating charge dated on or around the date of this Agreement between
Bermuda Borrower and Bank, in each case in respect of the Obligations, as each
may be amended, modified, supplemented and/or restated from time to time.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (or the limited liability company
equivalent thereof) (and, if required under the terms of such Person’s Operating
Documents, stockholders, or other equity holders) and delivered by such Person
to Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by (in
the case of XOMA and XOMA US) its secretary or manager (as applicable and
appropriate) and (in the case of Bermuda Borrower) its secretary or a director
on behalf of such Person certifying (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Loan Documents
to which it is a party, (b) that set forth as a part of or attached as an
exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s) in the
form of (in respect of Bermuda Borrower) a certificate of incumbency, (d) in
respect of Bermuda Borrower, confirming that borrowing or guarantying or
securing, as appropriate, the Obligations would not cause any borrowing,
guaranty, security or similar limit binding on it to be exceeded, (e) in respect
of Bermuda Borrower,

 

-25-

--------------------------------------------------------------------------------

 

that each copy document relating to it specified in clauses (d) and (e) in
Section 3.1 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement, and (f) that Bank may conclusively rely
on such certificate unless and until such Person shall have delivered to Bank a
further certificate canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement) or the Bermuda Collateral Documents.

“CIMZIA Royalty Purchase Agreement” means that certain Royalty Purchase
Agreement dated as of August 12, 2010, by and among XOMA CDRA LLC, XOMA US and
the purchaser named therein, as in effect as of the Effective Date.

“Claims” is defined in Section 12.3.

“Code” is (a) with respect to the XOMA and XOMA US, or any assets located in the
United States, the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions; and (b) with respect to
Bermuda Borrower, or any assets located outside of the United States, any
applicable law.

 

-26-

--------------------------------------------------------------------------------

 

“Collateral” is (a) any and all properties, rights and assets of Borrower
described on Exhibit A and (b) any and all properties, rights, and assets
subject to a Lien granted by Bermuda Borrower and XOMA to Bank as set forth in
the Bermuda Collateral Documents.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code or any
other applicable law with such additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code or any other applicable law)
over such Deposit Account, Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Term Loan Advance or any other extension of credit by
Bank for Borrower’s benefit.

“Default Rate” is defined in Section 2.2(b).

“Deposit Account” is any “deposit account” as defined in the Code or any other
applicable law with such additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number 310 (last three digits), maintained by Borrower with
Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor

 

-27-

--------------------------------------------------------------------------------

 

in Dollars as determined by Bank at such time on the basis of the
then-prevailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.

“Draw Period” is the period of time from the Effective Date through the earlier
to occur of (a) the Draw Period End Date or (b) an Event of Default.

“Draw Period End Date” is March 31, 2019; provided, however, upon the occurrence
of the Milestone Event, the Draw Period End Date shall be March 31, 2020.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code or any other applicable
law with such additions to such term as may hereafter be made, and includes
without limitation all machinery, fixtures, goods, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Escrow Account” is defined in Section 6.6(a).

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Assets” is defined on Exhibit A.

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of each Term Loan Advance extended by Bank to Borrower
hereunder multiplied by eight and one-half of one percent (8.50%), due on the
earliest to occur of (a) the applicable Term Loan Maturity Date, (b) the payment
in full of such Term Loan Advance, (c) as required by to Section 2.1.1(d) or
2.1.1(e), or (d) the termination of this Agreement.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code or any
other applicable law in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation, all Intellectual
Property, claims, income and other tax refunds, security and other deposits,
payment intangibles, contract rights, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation

 

-28-

--------------------------------------------------------------------------------

 

key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, released, modified or otherwise supplemented.

“HCRP” means HealthCare Royalty Partners II, L.P.

“HCRP Protective Rights Agreements” means the Protective Rights Agreements, each
dated as of December 21, 2016, between XOMA US and HCRP.

“HCRP Royalty Purchase Agreements” means, collectively (i) that certain Royalty
Interest Acquisition Agreement, dated as of December 20, 2016, by and among
Borrower and HCRP, pursuant to which HCRP purchased certain royalty streams
associated with the Pfizer License Agreement and (ii) that certain Royalty
Interest Acquisition Agreement, dated as of December 20, 2016, by and among
Borrower and HCRP, pursuant to which HCRP purchased certain royalty streams
associated with the Shire License Agreement, each as in effect as of the
Effective Date.

“IL-2” is defined in the definition of Permitted Transfers.

“Increase Approval” means the occurrence of all of the following: (a) Borrower
has requested an increase to the Term Loan Amount, (b) Bank has received all
necessary internal and credit approvals for such increase, (c) Borrower has
delivered financial and other information required by Bank, which shall be
satisfactory to Bank in its sole discretion, (d) Borrower has agreed to any
modifications to the terms of the Loan Documents proposed by Bank in its sole
but reasonable discretion, (e) no Event of Default exists at the time the
requested increase is to go into effect or would exist as a result of such
increase, and (f) Bank has provided written approval in its sole discretion that
such increase will occur.  For clarity, upon satisfaction of each of the
conditions in (a) through (e), the determination of whether to provide any such
increase shall be in Bank’s sole discretion and shall in no event occur
automatically.

“Increase Event” occurs when both (a) the Increase Approval has occurred and (b)
Bank has confirmed to Borrower in writing that the Term Loan Amount will be
increased.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (as such term
is understood under GAAP as in effect on the date of this Agreement), and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

 

-29-

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, and operating
manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code or any other applicable
law in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returned
goods and any documents of title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is, collectively (i) that certain Intellectual Property Security
Agreement by and between XOMA and Bank dated as of the Effective Date, (ii) that
certain Intellectual Property Security Agreement by and between XOMA US and Bank
dated as of the Effective Date, and (iii) that certain Intellectual Property
Security Agreement by and between Bermuda Borrower and Bank dated as of the
Effective Date, in each case, as may be amended, modified, supplemented and/or
restated from time to time.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is James R.
Neal as of the Effective Date, and (b) Chief Financial Officer, who is Tom Burns
as of the Effective Date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement,  the
Warrant, the Perfection Certificate, the IP Agreement, any Control Agreements,
the Bermuda Collateral Documents, any Bank Services Agreement, any subordination

 

-30-

--------------------------------------------------------------------------------

 

agreement, any note, or notes or guaranties executed by Borrower, and any other
present or future agreement by Borrower with or for the benefit of Bank in
connection with this Agreement or Bank Services, all as amended, restated, or
otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Milestone Event” means delivery by Borrower to Bank of evidence satisfactory to
Bank, in Bank’s sole but reasonable discretion, after the Effective Date, but on
or prior to March 31, 2019, that Borrower has received at least Twenty Million
Dollars ($20,000,000.00) in unrestricted and unencumbered gross cash proceeds
from milestone/licensing payments for the period commencing on the Effective
Date and ending on or prior to March 31, 2019.

“Monthly Financial Statements” is defined in Section 6.2(a).

“NIAID” means the National Institute of Allergy and Infectious Diseases.

“Novartis” means Novartis Institutes for BioMedical Research, Inc., a Delaware
corporation.

“Novartis AG” means Novartis Pharma AG, a company incorporated under the laws of
Switzerland.

“Novartis Antibody License” is defined in the definition of Novartis Debt
Documents.

“Novartis Assets” means XOMA US’ interest in the Collateral (as defined by the
Novartis Security Agreement), provided that once any of the Novartis Assets are
converted into cash or proceeds in any account with Bank or Bank’s Affiliates,
such cash and proceeds shall not constitute Novartis Assets, and shall be
subject to a first priority perfected security interest in favor of Bank.

“Novartis Debt” is defined in clause (g) of the definition of “Permitted
Indebtedness” hereunder.

“Novartis Debt Default” is defined in clause (g) of the definition of “Permitted
Indebtedness” hereunder.

“Novartis Debt Documents” means, collectively, (a) the Novartis Security
Agreement, (b) that certain Secured Note Agreement, dated as of May 26, 2005, by
and between XOMA US and Novartis, as each are in effect on the Effective Date,
(c) that certain Amendment to Secured Note Agreement, executed September 22,
2015, by and between Novartis and XOMA US, (d) that certain Amendment to Secured
Note Agreement, dated as of September 30, 2015, by and between Novartis and XOMA
US, (e) that certain Amended and Restated Research, Development and
Commercialization Agreement with Novartis effective as of July 1, 2008 (as in
effect as of the Effective Date, the “NVDI License”), (f) that certain Letter
Agreement, dated June 19, 2015, by and between XOMA US and Novartis, (g) that
certain License Agreement, dated September 30, 2015, between XOMA US and
Novartis (the “Novartis Antibody License”), (h) that certain Guaranty dated as
of August 24, 2017, by XOMA in favor of Novartis AG (the “Novartis Guarantee”),
each as in effect as of the Effective Date, and (i) the XOMA-052 License
Agreement.

“Novartis Guarantee” is defined in the definition of Novartis Debt Documents.

“Novartis License Agreements” means, collectively, (i) that certain License
Agreement, dated as of August 24, 2017, by and between XOMA US and Novartis AG,
under which XOMA US granted to Novartis

 

-31-

--------------------------------------------------------------------------------

 

AG an exclusive, worldwide, royalty-bearing license to gevokizumab, a novel
anti-Interleukin-1 beta allosteric monoclonal antibody and related know-how and
patents (the “XOMA-052 License Agreement”), (ii) that certain IL-1 Target
License Agreement, dated as of August 24, 2017, by and between XOMA US and
Novartis AG, under which XOMA US granted to Novartis AG a non-exclusive licenses
to its intellectual property covering the use of IL-1 beta targeting antibodies
in the treatment and prevention of cardiovascular disease and other diseases and
conditions, (iii) the Novartis Antibody License, and (iv) the NVDI License, each
as in effect as of the Effective Date.

“Novartis Security Agreement” means that certain Security Agreement dated as of
May 26, 2005, by and between XOMA US and Novartis, as in effect as of the
Effective Date.

“NVDI License” is defined it the definition of Novartis Debt Documents.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Final Payment, the Prepayment Premium, the Unused Term Loan
Fee, Bank Expenses, and other amounts Borrower owes Bank now or later, whether
under this Agreement, the other Loan Documents (other than the Warrant), or
otherwise, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents (other than the
Warrant).

“Ology License Agreement” means that certain License Agreement, dated March 23,
2016, between XOMA US and Ology Bioservices, Inc. (formerly Nanotherapeutics
Inc.), as amended, amended and restated, supplemented or otherwise modified from
time to time.

“Operating Documents” are, for any Person, such Person’s formation documents
(including any change of name certificates), as certified by the Secretary of
State (or equivalent agency) of such Person’s jurisdiction of organization on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws or bye-laws and (if applicable)
memorandum of association each in current form, (b) if such Person is a limited
liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment Date” is the first (1st) calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisition” is any Acquisition by Borrower or any Subsidiary of
Borrower, disclosed to Bank, provided that each of the following shall be
applicable to any such Acquisition:

(a)no Event of Default shall have occurred and be continuing or would result
from the consummation of the proposed Acquisition;

(b)the Acquisition is approved by the Board;

(c)Borrower shall remain a surviving entity after giving effect to such
Acquisition;

 

-32-

--------------------------------------------------------------------------------

 

(d)if, as a result of such Acquisition, a new Subsidiary of Borrower is formed
or acquired, Borrower shall cause such Subsidiary to provide to Bank a joinder
to this Agreement to cause such Subsidiary to become a co-borrower hereunder,
together with such documents, all in form and substance satisfactory to Bank and
sufficient to grant Bank a first priority Lien in and to the assets of such
Subsidiary;

(e)Borrower shall provide Bank with written notice of the proposed Acquisition
at least ten (10) Business Days prior to the anticipated closing date of the
proposed Acquisition; and not less than five (5) Business Days prior to the
anticipated closing date of the proposed Acquisition, Borrower shall provide
Bank with copies of the acquisition agreement and all other material documents
relative to the proposed Acquisition (or if such acquisition agreement and other
material documents are not in final form, drafts of such acquisition agreement
and other material documents; provided that Borrower shall deliver final forms
of such acquisition agreement and other material documents promptly upon
completion), and such other financial information, financial analysis,
documentation or other information relating to such transaction as Bank shall
reasonably request;

(f)(i) the total cash consideration payable (including, without limitation, any
earn-out payment obligations) plus the total Indebtedness for each such
Acquisition does not exceed Two Million Dollars ($2,000,000.00) (provided that
such amount may increase accordingly to reflect Bank’s exercise of Bank’s
Increase Option) and (ii) the total non-cash consideration payable for each such
Acquisition does not exceed Twenty Million Dollars ($20,000,000.00);

(g)such purchase or Acquisition shall not constitute an Unfriendly Acquisition;
and

(h)no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of the contemplated Acquisition, other
than Permitted Indebtedness, and no Liens will be incurred, assumed, or would
exist with respect to the assets of Borrower or its Subsidiaries as a result of
the contemplated Acquisition, other than Permitted Liens.

“Permitted Distributions” means:

(a)without duplication of the amounts set forth in clause (c) below, (i)
purchases of capital stock from former or current employees, officers,
consultants and directors pursuant to repurchase agreements or other similar
agreements, (ii) purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations or repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights, plans, director or consultant stock option
plans, or similar plans, provided that the aggregate amount of such purchases in
clauses (i)-(ii) above shall not exceed Two Million Dollars ($2,000,000.00)
during the term of this Agreement or (iii) purchases of capital stock pledged as
collateral for loans to employees;

(b)distributions or dividends consisting solely of Borrower’s shares of stock or
equity interests;

(c)purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate; and

(d)conversions of any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof).

 

-33-

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)XOMA US’ Indebtedness to Novartis pursuant to the terms and conditions of the
Novartis Debt Documents (the “Novartis Debt”) provided that (i) no payments of
any kind may be made with respect to the Novartis Debt (including, without
limitation, payments of principal and interest) (but excluding payments in the
form of set-off from scheduled milestone payments paid to Borrower under the
Novartis Debt Documents in an amount not to exceed Seven Million Three Hundred
Thousand Dollars ($7,300,000.00) in the aggregate, provided such applications
are made simultaneously with the deemed payment of such milestone payments and
no cash of Borrower is used to make such payments) and (ii) if a default or an
event of default (however defined) occurs under the Novartis Debt (the “Novartis
Debt Default”), all outstanding liabilities and obligations of Borrower to Bank
shall immediately be repaid in full;

(h)unsecured Indebtedness of XOMA pursuant to the Novartis Guaranty;

(i)reimbursement obligations in connection with corporate credit cards and
existing letters of credit that are secured by cash or cash equivalents and
issued on behalf of the Borrower or a Subsidiary thereof in an amount not to
exceed Three Hundred Fifty Thousand Dollars ($350,000.00) at any time
outstanding;

(j)Indebtedness relating to financing insurance premiums;

(k)Indebtedness of Borrower to any Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of Borrower (provided that the primary
obligations are not prohibited hereby), and Indebtedness of any Subsidiary to
Borrower or any other Subsidiary and Contingent Obligations of any Subsidiary
with respect to obligations of any other Subsidiary (provided that the primary
obligations are not prohibited hereby);  

(l)other unsecured Indebtedness in an amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) at any time outstanding;

(m)Indebtedness consisting of Permitted Investments;

(n)overdrafts paid within ten (10) days;

(o)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds in an aggregate principal amount not to
exceed One Hundred Thousand Dollars ($100,000.00) in any fiscal year; and

 

-34-

--------------------------------------------------------------------------------

 

(p)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (o) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b)(i) Investments consisting of Cash Equivalents and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Bank:

(c)Investments pursuant to Permitted Acquisitions;

(d)Investments constituting Permitted Transfers;

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (e) shall not apply to
Investments of Borrower in any Subsidiary;

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board;

(h)joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate in any fiscal year;

(i)Investments by and between one or more Borrower or secured Guarantor;

(j)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(k)Investments in the common stock of Rezolute in connection with the Rezolute
License Agreement;

(l)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;

(m)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

-35-

--------------------------------------------------------------------------------

 

(n)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (n) shall not apply to
Investments of Borrower in any Subsidiary; and

(o)additional Investments that do not exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate.

“Permitted Liens” are:

(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Hundred Thousand Dollars ($100,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d)Liens in favor of Novartis securing the Novartis Debt, provided, however,
that such Liens are only permitted to the extent that they only encumber the
Novartis Assets and provided further that once any of the Novartis Assets are
converted into cash or proceeds and deposited into any account of Borrower
maintained with Bank or Bank’s Affiliates, such cash and proceeds shall not
constitute Novartis Assets and such Lien shall not be a Permitted Lien and the
Lien on the cash and proceeds in favor of Novartis shall automatically terminate
without any action of Novartis, and such cash and proceeds shall at all times be
subject to a first priority perfected security interest in favor of Bank;

(e)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(f)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(g)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(h)Liens securing the payment of financed insurance premiums that are promptly
paid on or before the date they become due provided that such Liens extend only
to the insurance policies and all money due Borrower thereunder (including the
return of premiums and dividends) and not to any other property or assets;

(i)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

 

-36-

--------------------------------------------------------------------------------

 

(j)Liens on cash or cash equivalents security obligations relating to existing
letter of credit and corporate credit card reimbursement obligations not to
exceed Three Hundred Fifty Thousand Dollars ($350,000.00) in the aggregate;

(k)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business to the extent such lease is not otherwise
prohibited hereunder;

(l)licenses permitted under Section 7.1 hereunder;

(m)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(n)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts (other than Liens
securing customary fees and expenses of the depository or investment
institution) and (ii) such accounts are permitted to be maintained pursuant to
Section 6.6 of this Agreement;

(o)Liens on the Escrow Account, provided that the cash subject to such Liens
shall not at any time exceed Eight Hundred Thousand Dollars ($800,000.00) in the
aggregate;

(p)Liens on assets pledged in connection with the CIMZIA Royalty Purchase
Agreement, provided that if any of such assets are converted into cash or
proceeds in any account with Bank or Bank’s Affiliates, such Lien shall not be a
Permitted Lien, and such cash and proceeds shall at all times be subject to a
first priority perfected security interest in favor of Bank;

(q)Liens on the assets pledged in connection with the HCRP Royalty Purchase
Agreement and HCRP Protective Rights Agreements so long as such Liens do not
extend to any property of XOMA US other than the Pfizer License Agreement and
the Shire License Agreement and XOMA US’ rights thereunder, and provided further
that if any of such assets are converted into cash or proceeds in any account
with Bank or Bank’s Affiliates, such Lien shall not be a Permitted Lien, and
such cash and proceeds shall at all times be subject to a first priority
perfected security interest in favor of Bank; and

(r)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (o), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Permitted Negative Pledges” means the following agreements not to encumber
specified Intellectual Property (or related) assets: (i) negative pledges on the
assets that are the subject of clauses (p) and (q) of Permitted Liens, in each
case so long as such negative pledges and other restrictions do not extend to
any property of Borrower other than the assets thereof that are the subject of
the applicable Permitted Liens under clauses (p) and (q); (ii) negative pledges
on the assets that are the subject of clause (j) of Permitted Liens, so long as
such negative pledges and other restrictions do not extend to any property of
Borrower other than the assets thereof that are the subject of the applicable
Permitted Liens under clause (j); (iii) negative pledges in favor of PRLA on the
assets licensed pursuant to the License Agreement (and no other assets of
Borrower),

 

-37-

--------------------------------------------------------------------------------

 

dated August 9, 2017, between PrLA Pharma, Inc., and XOMA US, as in effect as of
the Effective Date; and (iv) customary anti-assignment provisions in contracts
or licenses, provided that such restrictions do not prohibit the granting of a
security interest in Borrower’s Intellectual Property in favor of Bank and
provided further that such contracts or licenses do not grant a security
interest in Borrower’s Intellectual Property.

“Permitted Transfers” means: (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business,
(iii) transfers of Antibody Libraries and Related Assets in the ordinary course
of business, on arms-length terms, to unaffiliated third parties; (iv)
non-exclusive licenses of the Anti-Botulism Antibody Products granted to the
NIAID or another agency of the United States government; (v) transfers of assets
to Borrower and transfers of assets between Borrower’s Subsidiaries which is not
a Borrower; (vi) dispositions of worn-out, obsolete or surplus Equipment at fair
market value in the ordinary course of business; (vii) Permitted Liens and
Permitted Investments; (viii) non-exclusive Transfers of non-material assets by
Borrower in the ordinary course of business to a third party of all of its
right, title and interest in and to certain improvements to Intellectual
Property owned or controlled by such third party and joint inventions made
pursuant to license and commercialization agreements; (ix) licenses that could
not result in a legal transfer of title of the licensed property under the
Rezolute License Agreement, Ology License Agreement and Novartis License
Agreements; (x) the sale, transfer or disposition of interleukin 2,
anti-parathyroid receptor portfolio that includes several unique functional
antibody antagonists targeting PTH1R, XMetA, proprietary human antibody phage
display libraries (“IL-2”); and (xi) other Transfers of non-material assets
(excluding Intellectual Property) having a fair market value of not more than
Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate in any fiscal
year.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pfizer” means Pfizer Inc.

“Pfizer License Agreement” means that certain License Agreement dated as of
August 18, 2005 by and between XOMA US, assignee of XOMA Ireland Limited and
Wyeth Pharmaceuticals Division (subsequently acquired by Pfizer) for
non-exclusive, worldwide rights for certain of XOMA US’ patented bacterial cell
expression technology for vaccine manufacturing, as in effect as of the
Effective Date.

“Prepayment Premium” shall be an additional fee, payable to Bank, with respect
to each Term Loan Advance, in an amount equal to:

(a)for a prepayment of a Term Loan Advance made on or prior to the first (1st)
anniversary of the Effective Date, three percent (3.0%) of the outstanding
principal amount of such Term Loan Advance as of the date immediately and prior
to the date of such prepayment;

(b)for a prepayment of a Term Loan Advance made after the first (1st)
anniversary of the Effective Date, but on or prior to the second (2nd)
anniversary of the Effective Date, two percent (2.0%) of the outstanding
principal amount of such Term Loan Advance as of the date immediately and prior
to the date of such prepayment; and

(c)for a prepayment of a Term Loan Advance made after the second (2nd)
anniversary of the Effective Date, but prior to the applicable Term Loan
Maturity Date, one percent (1.0%) of the outstanding principal amount of such
Term Loan Advance as of the date immediately and prior to the date of such
prepayment.

 

-38-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, the Prepayment Premium shall be waived by Bank if Bank closes on the
refinance and redocumentation of this Agreement (in its sole and absolute
discretion) prior to the applicable Term Loan Maturity Date.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Quarterly Advance Limit” is defined in Section 2.1.1(a).

“Quarterly Financial Statements” is defined in Section 6.2(c).

“Registered Organization” is any “registered organization” as defined in the
Code or any other applicable law with such additions to such term as may
hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Rezolute License Agreement” means that certain License Agreement, dated as of
December 6, 2017, between XOMA US and Rezolute, Inc., formerly AntriaBio, Inc.
(“Rezolute”), as in effect as of the Effective Date.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code or any
other applicable law with such additions to such term as may hereafter be made.

“Shire License Agreement” means that certain Amended and Restated License
Agreement, dated effective as of October 27, 2006, between XOMA US and Shire
PLC, formerly DYAX, Corp., as in effect as of the Effective Date.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form

 

-39-

--------------------------------------------------------------------------------

 

and substance satisfactory to Bank entered into between Bank and the other
creditor), on terms acceptable to Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Term Loan Advance” and “Term Loan Advances” are each defined in Section
2.1.1(a).

“Term Loan Amortization Date” is, for each Term Loan Advance, the date which is
the first (1st) Payment Date following the twelve (12) month anniversary of the
Funding Date of such Term Loan Advance.

“Term Loan Amount” is (a) prior to the occurrence of the Increase Event, Twenty
Million Dollars ($20,000,000.00), and (b) upon and after the occurrence of the
Increase Event, Forty Million Dollars ($40,000,000.00).

“Term Loan Maturity Date” is, for each Term Loan Advance, the earlier to occur
of (i) the Payment Date that is twenty-three (23) months after the applicable
Term Loan Amortization Date for such Term Loan Advance, (ii) March 1, 2023, or
(iii) thirty (30) days prior to the earliest maturity of any portion of the
Novartis Debt, unless otherwise agreed to by Bank in writing in its sole and
absolute discretion.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Transition Period” is the period of time commencing on the Effective Date and
continuing through the earlier to occur of (a) July 6, 2018 or (b) an Event of
Default.

“Unfriendly Acquisition” is any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired.

“Unused Term Loan Fee” is defined in Section 2.3(c).

“Warrant” is that certain warrant to purchase stock dated as of the Effective
Date by and between XOMA and Bank, as may be amended, modified, supplemented
and/or restated from time to time.

“XOMA” is defined in the preamble hereof.

“XOMA-052 License Agreement” is defined in the definition of Novartis License
Agreements.

“XOMA US” is defined in the preamble hereof.

[Signature page follows.]

 

 

-40-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

XOMA CORPORATION

By_________________________________________
Name:______________________________________
Title:_______________________________________

XOMA (US) LLC

By_________________________________________
Name:______________________________________
Title:_______________________________________

XOMA TECHNOLOGY LTD.

 

By:

Name:

Title:

BANK:

SILICON VALLEY BANK

By_________________________________________
Name:______________________________________
Title:_______________________________________

 

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, certificates of deposit, fixtures, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) any
intent-to-use trademarks at all times prior to the first use thereof, whether by
the actual use thereof in commerce, the recording of a statement of use with the
United States Patent and Trademark Office or otherwise, (b) any interest of
Borrower as a lessee under an Equipment lease if Borrower is prohibited by the
terms of such lease from granting a security interest in such lease or under
which such an assignment or Lien would cause a default to occur under such
lease; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Borrower or
Bank, (c) rights held under a license that are not assignable by their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law), (d) IL-2, (e)
any assets thereof that are the subject of the Liens permitted under clauses
(j), (o), (p) and (q) of Permitted Liens or any assets that are the subject of
clause (iii) of Permitted Negative Pledges, provided that upon the termination
by the applicable holder thereof or expiration of any prohibition on the
granting of Liens or negative pledges thereon, such assets shall automatically
be subject to the first priority perfected security interest granted in favor of
Bank hereunder and become Collateral without any action by Borrower or Bank, and
provided further that, proceeds of the assets that are the subject of the Liens
or negative pledges permitted under clauses (p) and (q) of Permitted Liens or
clause (iii) of Permitted Negative Pledges in accounts of Borrower at Bank or
Bank’s Affiliates shall not constitute Excluded Assets, and are Collateral and
subject to a first priority perfected security interest in favor of Bank
hereunder, (f) the Novartis Assets, provided, however, proceeds of the Novartis
Assets in accounts of Borrower at Bank or Bank’s Affiliates shall not constitute
Excluded Assets, and are Collateral and subject to a first priority perfected
security interest in favor of Bank hereunder, or (g) equity or ownership
interest in XOMA CDRA LLC, provided that as of June 1, 2018, such equity or
ownership interests shall automatically be subject to the first priority
perfected security interest granted in favor of Bank hereunder and become
Collateral without any action by Borrower or Bank ((a) through (g) are
collectively, the “Excluded Assets”).

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY
BANK                                         Date:  ____________

FROM: XOMA CORPORATION, XOMA (US) LLC and XOMA TECHNOLOGY LTD.

 

The undersigned authorized officer of XOMA CORPORATION, XOMA (US) LLC and XOMA
TECHNOLOGY LTD. (jointly and severally, individually and collectively,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly Financial Statements

Monthly within 30 days

Yes   No

Compliance Certificates

Monthly within 30 days

Yes   No

10-Q

Quarterly within 45 days (Q4 within

90 days)

Yes   No

10-K

FYE within 90 days

Yes   No

Board Projections

FYE within 60 days and as amended/updated

Yes   No

SEC Filings

Within 5 days after filing with SEC

Yes   No

 

 

 

--------------------------------------------------------------------------------

 

The following Intellectual Property was registered (or a registration
application submitted) [after the Effective Date] [after the date of the last
delivered Compliance Certificate] (if no registrations, state “None”)

___________________________________________________________________________________________

___________________________________________________________________________________________

 

 

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

XOMA CORPORATION

 

 

By: _______________________

Name: _____________________

Title: ______________________

 

XOMA (US) LLC

 

 

By: _______________________

Name: _____________________

Title: ______________________

 

XOMA TECHNOLOGY LTD.

 

 

By: _______________________

Name: _____________________

Title: ______________________

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes     No

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is Noon Pacific Time

 

Fax To:  Date: ___________________

 

Loan Payment:XOMA CORPORATION, XOMA (US) LLC, AND XOMA TECHNOLOGY LTD.

From Account #_________________________To Account #________________________

                                      (Deposit Account
#)                                      (Loan Account #)

Principal $_________________________and/or Interest $__________________________

Authorized Signature: _________________Phone Number: ___________________________

Print Name/Title: _____________________

 

 

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________To Account #________________________

                                      (Loan Account
#)                                          (Deposit Account #)

Amount of Advance $___________________________

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature: _________________Phone Number: _____________________

Print Name/Title: ________________________

 

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name: ___________________Amount of Wire: $________________________

Beneficiary Bank: ___________________Account Number: ________________________

City and State: ________________________

Beneficiary Bank Transit (ABA) #:            Beneficiary Bank Code (Swift, Sort,
Chip, etc.):

(For International Wire Only)

Intermediary Bank: _________________  Transit (ABA) #: ________________________

For Further Credit to: ________________

Special Instruction: __________________

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ________________2nd Signature (if required):
_________________

Print Name/Title: ____________________Print Name/Title: ________________________

Telephone #: ________________________Telephone #: __________________________

 

 